from a judgment of the County Court of Broome County (Smith, J.), rendered March 17, 2009, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. In accordance with the plea agreement, he was sentenced as a second felony offender to six years in prison, to be followed by three years of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on appeal on the ground that there are no nonfrivolous issues to be raised. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Lahtinen, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.